Citation Nr: 1215448	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  05-29 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected residual shell fragment wound to the middle shaft of the penis.

2.  Entitlement to a compensable rating for service-connected forehead scar.

3.  Entitlement to service connection for headaches, to include as due to service-connected forehead scar (as a result of head injury during service) and/or service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969 and August 1990 to October 1990 with multiple periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2004, March 2005, and July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In February 2008, the Board remanded these claims for additional development.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The issue of entitlement to service connection for erectile dysfunction, as secondary to service-connected residual shell fragment wound to the middle shaft of the penis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.  


REMAND

The Veteran is seeking entitlement to an initial compensable rating for service-connected residual shell fragment wound to the middle shaft of the penis and entitlement to a compensable rating for service-connected forehead scar.

The Board finds a remand is necessary to afford the Veteran contemporaneous VA examinations.  The most recent VA compensation examinations for the Veteran's shall fragment wound and forehead scar were in January 2009, more than three years ago.  He therefore needs to be reexamined to reassess the severity of this disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating);  see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran is also seeking entitlement to service connection for headaches, to include as due to service-connected forehead scar (as a result of head injury during service) and for a back disorder.

The Board notes that the Veteran is currently service-connected for a forehead scar, which was the result of a shell fragment wound to the head in 1968.  A remand is necessary to determine if the Veteran's headaches are causally or etiologically related to his head injury during service or his service-connected forehead scar or PTSD.  Additionally, the Board notes that the January 2009 VA examiner's opinion was based largely on a lack of medical evidence of continuity of symptomatology.  However, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  

Similarly, the Board finds a remand is necessary to obtain a more thorough medical opinion regarding the Veteran's back disorder.  The January 2009 VA examiner based the medical opinion on a lack of evidence of continuity of treatment and lack of evidence of a chronic condition.  As stated previously, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  Furthermore, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

Additionally, all updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Afford the Veteran a VA examination to determine the current severity of his residual shell fragment wound to the middle shaft of the penis.
The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.118, Diagnostic Code 7805.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

3.  Afford the Veteran a VA examination to determine the current severity of his forehead scar.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.118, Diagnostic Code 7800.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

4.  Afford the Veteran a VA examination for headaches, to include as secondary to service-connected forehead scar and/or service-connected PTSD.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current headache diagnoses should be noted.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, for each headache disorder diagnosed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the diagnosed disorder is causally or etiologically related to service, to include the Veteran's head injury during service or is proximately due to or aggravated by his service-connected forehead scar or PTSD.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology.  

In particular, review the Veteran's lay statements as they relate to the development of his disorder and provide information as to how his statements comport with generally accepted medical norms.  

The examiner is also reminded that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service disorder and instead relies on the absence of evidence in the service treatment records to provide a negative opinion. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

5.  Afford the Veteran a VA examination for a back disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current back diagnoses should be noted.  The examiner is requested to review all pertinent records associated with the claims file. 

After the claims file is reviewed, for each back disorder diagnosed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the diagnosed back disorder is causally or etiologically related to service, to include the Veteran's account of symptoms experienced during service.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology.  

In particular, review the Veteran's lay statements as they relate to the development of his disorder and provide information as to how his statements comport with generally accepted medical norms.  

The examiner is also reminded that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service disorder and instead relies on the absence of evidence in the service treatment records to provide a negative opinion. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

6.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

